MEMORANDUM **
Cyrus Yoo Kim appeals pro se from the district court’s judgment dismissing his 42 *775U.S.C. § 1983 action alleging defendants violated his civil rights by suspending his driver’s license due to his failure to obtain insurance. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Montana v. Goldin (In re Pegasus Gold Corp.), 394 F.3d 1189, 1193 (9th Cir.2005), and we affirm.
The district court properly concluded that Kim’s claims against the Washington State Department of Licensing and its director were barred by sovereign immunity. See id. at 1195 (state agencies are protected by Eleventh Amendment immunity); see also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984) (“The Eleventh Amendment bars a suit against state officials when the state is the real, substantial party in interest.”) (internal quotations omitted).
The remaining contentions lack merit.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.